DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…wherein each message sent on each of the 
plurality of user plane tunnels comprises one of a plurality of messages, wherein each message of the plurality of messages comprises an indication, wherein:  the indication is used to indicate radio link outage in response to determining that the radio link outage occurs between the first network node and a terminal device; and the indication is used to indicate radio link resume in response to resumption of a radio link transmission from an outage between the first network node and the terminal device…” as required in independent claim 1 (similarly, independent claims 7 and 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645           
March 10, 2021